Citation Nr: 1816921	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-56 165	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for lung cancer with history of right lower lobectomy for benign tumor from 100 percent to 30 percent disabling, effective July 1, 2014 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1953 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay but finds that additional development is necessary before the Veteran's claim on appeal can be decided.  

By way of background, the RO increased the Veteran's initial 30 percent evaluation for lung cancer to 100 percent in a July 2004 rating decision.  In a September 2013 rating decision, the RO proposed decreasing the Veteran's evaluation from 100 percent to 30 percent.  The Veteran was notified of the proposed rating reduction, which was implemented in an April 2014 rating decision.  

Upon examination in March 2014, a VA examiner noted that, though VA medical records from 2008 show that the Veteran had a pulmonary nodule, a chest x-ray from January 2014 did not make note of the pulmonary nodule.  The examiner opined that there was no indication that the Veteran's lung cancer had recurred.  

In February 2017, the Veteran underwent PET and CT scans, which revealed a hypermetabolic mass in his right lung.  The physician noted that the mass was consistent with a malignant etiology such as primary bronchogenic carcinoma.  Additional medical records from April 2017 indicate the presence of a poorly differentiated adenocarcinoma.  The physician noted immunoreactivity often seen in squamous cell carcinoma and that a squamous component of the adenocarcinoma could not be excluded.  

As this evidence suggests that the Veteran's service-connected disability may have worsened since the March 2014 examination or that his disability picture was not reported accurately, VA must afford another VA examination to assess the nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The AOJ should also associate with the claims file the Veteran's outstanding VA treatment records and should ask the Veteran to provide or authorize VA to obtain outstanding records of his pertinent non-VA treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records pertaining to his lung cancer.  In addition, associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After completion of all records development, schedule the Veteran for a VA examination to determine the severity of his service-connected lung cancer.  The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  

The examiner should specifically consider and address the private medical treatment records from February and April 2017 suggesting a recurrence of the Veteran's lung cancer.  

All examination findings, along with a complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




